DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of SEQ ID NOs: 18, 20, 21, 22, 25, 28, 29, 31, 49 and 50 in the reply filed on March 9, 2021 is acknowledged.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,450,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to specific shRNA sequences targeted to PHD2 and thus are a species that would anticipate the instant claims, which are not limited by sequence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ason et al. (US 2013/0165500, cited on IDS).
Ason et al. teach short interfering nucleic acid (siNA) molecules useful to modulate expression of PHD2 which can comprise short interfering RNA (siRNA) or short hairpin RNA (shRNA). Ason et al. teach (see paragraphs 16-19, 67, 87, 125 and 173) the double stranded RNA molecules can comprise two distinct and separate strands that can be symmetric or asymmetric and are complementary, i.e., two single-. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ason et al. as applied to claims 1, 2, 4 and 8-12 above, and further in view of Ge et al. (RNA 2010).
The teachings of Ason et al. are described fully in the previous rejection.  Ason et al. teach that siNAs may comprise overhangs and further teach at paragraph 192 that it be UU or TT. The sequences specifically named by Ason et al. include (see paragraph 19) SEQ ID NOs: 25 and 904. Ason et al. do not specifically teach a shRNA wherein these sequences are connected by a nucleotide loop and do not teach shRNAs where the loop is 2 nucleotides or fewer.
Ge et al. teach small hairpin RNAs (shRNAs) are widely used in RNAi studies and typically consist of a stem of 19–29 base pairs (bp), a loop of at least 4 nucleotides (nt), and a dinucleotide overhang at the 3’ end. Compared with shRNAs with 21–29 bp stems, Ge et al. teach that shRNAs with 19-bp or shorter stems (sshRNAs) possess some unique structure–activity features that depend on whether the antisense strand is positioned 5’ or 3’ to the loop (L- or R-type sshRNAs, respectively). L sshRNAs can have IC50s in the very low picomolar range, and sshRNAs with nominal loop sizes of 1 or 4 nt were at least as active as those with longer loops. The sshRNAs used are shown in figure 1 and for most of them a 2-nt UU loop is used. Ge et al. further teach the L sshRNAs remained highly potent even when the 3’ end of the antisense strand was directly linked with the 5’ end of the sense strand. In this case, the sense strand can be shorter than the antisense strand, and the loop can be formed entirely by the 3’ end of the antisense strand. Monomer sshRNAs are not processed by recombinant Dicers in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a shRNA comprising the sequences designated by Ason et al. as SEQ ID NOs: 25 and 904 and to produce this hairpin with a short loop sequence such as the UU loop exemplified by Ge et al. The person of ordinary skill would make SEQ ID NOs: 25 and 904 as a hairpin because Ason et al. specifically teach their siNAs can be in hairpin form and because Ason et al. teach SEQ ID NOs: 25 and 904 as part of a small, defined genus of preferred compounds. It would further have been obvious to produce this hairpin with a short loop of 2 nucleotides such as the UU loop taught by Ge et al. because Ge et al. teach that shRNAs with such loops are just as active as more conventional shRNAs and can have very low IC50 values. The person of ordinary skill would immediately recognize that shorter nucleic acid sequences will have lower costs of production. A short shRNA comprising SEQ ID NOs: 25 and 904 with a 2 nucleotide UU loop and a 3’ overhang will comprise instant SEQ ID NO: 291.

Claims 1, 2, 4, 8-12, 34, 36, 37, 39 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ason et al. as applied to claims 1, 2, 4 and 8-12 above, and Biswas et al. (PNAS 2010, cited on IDS) and Becker et al. (US 2013/0143952).
The teachings of Ason et al. are described in the 102 rejection over this reference. Ason et al. further teach at paragraphs 296-297 that the nucleic acid molecules and pharmaceutical compositions of their invention can be used to treat disease states related to PHD2 RNA levels. Particular disease states associated with PHD2 expression include accelerating wound healing. 
At paragraph 319 Ason et al. teach the siNAs according to the invention can be administered to a subject in combination with one or more other therapeutic agents, used in the treatment of the diseases or conditions for which the siNA molecules of the invention are useful, but do not teach combining PHD2 shRNAs with an antisense strand capable of inhibiting miR-210.
Biswas et al. teach ischemia complicates wound closure and ischemic wounds suffered from compromised macrophage recruitment and delayed wound epithelialization, with epithelial proliferation being compromised. Biswas et al. teach that in ischemic wounds HIF-1α induced miR-210 expression that, in turn, silenced E2F3, a key facilitator of cell proliferation. Biswas et al. further teach at page 6978, second column that cellular delivery of miR-210 antagomir significantly increased cell proliferation. Biswas et al. suggest miR-210-directed therapeutic strategies be used to address complications in ischemic wound closure.
It was well known to those of ordinary skill in the art before the effective filing date of the claimed invention to use nucleic acid based therapeutics in wound dressings. For example, Becker et al. teach at paragraph 141 one or more antisense 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an shRNA targeted to PHD2 as taught by Ason et al. with an antisense oligonucleotide targeted to miR-210 as taught by Biswas et al. to provide a single composition for treating a wound. The person of ordinary skill in the art would have reason to do so and would expect success because Ason et al. and Biswas et al. each teach a composition useful for wound treatment and Ason et al. suggest their shRNAs can be combined with other therapeutic agents. Further, section 2144.06 of the MPEP states the following: 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

It would further have been obvious to one of ordinary skill in the art to provide this combination as a wound dressing and to use it in a method of wound treatment. The person of ordinary skill in the art would make the composition as a wound dressing and expect success in making and using it because each of Ason et al. and Biswas et al. teach compounds useful in wound treatment and wound dressings having nucleic acid therapeutics were well known before the effective filing date as evidenced by the teachings of Becker et al.

Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore

Art Unit 1635


/Tracy Vivlemore/Primary Examiner, Art Unit 1635